IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: THE ESTATE OF ANNA S.              : No. 67 WAL 2018
WIERZBICKI A/K/A ANNA WIERZBICKI,         :
DECEASED                                  :
                                          :
JOAN AND CHRISTOPHER CLARK,               : Petition for Allowance of Appeal from
               Petitioners                : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
WANDA KORENOSKI, EXECUTRIX,               :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.